DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to applicant’s response to a Non-Final Office Action submitted on November 19, 2020.
	
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5 and 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Submitted Prior Art of OMI et al. (U.S. Publication No. 2008/0204256 A1) hereinafter “Omi” in view of the Japanese Prior Art of YOSHI ABE et al. (JP 2008-204056 A) hereinafter “Abe”.
As to claim 1, Omi discloses a dozing alert apparatus (sleep warning apparatus 100 [i.e. dozing alert apparatus], shown in Figures 1, 2 and described in Paragraph 0020) mounted on a vehicle (vehicle, shown in Figure 1 and described in Paragraph 0020) for preventing a driver from falling asleep (described in Paragraphs 0020-0026), comprising: a drowsiness level determination unit (control device 5 includes a sleepiness level determination portion 51 [i.e. drowsiness level determination unit], shown in Figure 2 and described in Paragraphs 0023-0024) configured to determine a drowsiness level of the driver (the sleepiness can be indicated as a sleepiness level, described in Paragraph 0023); a preliminary alert unit configured to perform a preliminary alert in response to that the drowsiness level is higher than an alert threshold value based on comparing the drowsiness level determined by the drowsiness control device 5 includes a sleepiness level determination portion 51 has a warning threshold value that is set to define generation timing for generating stimulation (pre-warning) in response to the sleepiness level as shown in FIG. 3 in order to take reaction of the driver,[ i.e. a preliminary alert unit configured to perform a preliminary alert in response to that the drowsiness level is higher than an alert threshold value based on comparing the drowsiness level determined by the drowsiness level determination unit with an alert threshold value], shown in Figures 3, 5 and described in Paragraphs 0023-0025, 0027); an alert unit configured to perform a main alert that prompts the driver to wake up from drowsiness as necessary after the preliminary alert performed by the preliminary alert unit (control device 5 includes a sleepiness level determination portion 51 provide a warning (main warning) that needs to be given to the driver [i.e. an alert unit configured to perform a main alert that prompts the driver to wake up from drowsiness as necessary after the preliminary alert performed by the preliminary alert unit], shown in Figures 4, 6 and described in Paragraphs 0026-0031); a response detection unit (driver reaction determination portion 52 [i.e. a preliminary alert unit], shown in Figure 2 and described in Paragraphs 0023-0026) configured to detect that the driver has performed a predetermined response operation within a preset time after the preliminary alert is performed by the preliminary alert unit (reaction of the driver to the pre-warning can be detected based on the behavior or the appearance of the driver [i.e. a response detection unit configured to detect that the driver has performed a predetermined response operation within a preset time after the preliminary alert is performed by the preliminary alert unit a preliminary alert unit], shown in Figures 2-3 and described in Paragraphs 0023-0027 and 0030-0031); and a change unit configured to change the alert to be higher in response to that the predetermined response operation is not detected by the response detection unit (described in Paragraph 0031). 
Omi does not expressly disclose a threshold value change unit configured to change the alert threshold value to be higher in response to that the predetermined response operation is detected by the response detection unit.
Abe discloses a driving assistance device that changes a notification determination threshold value (Then, when the reaction time ΔT this time is less than the state determination threshold value ΔTth (NO in step S206), the vehicle side control device 34 determines that the driver is in the normal state, and sets the reaction time ΔT this time to the next time. The learning process described later is performed so that it can be used as a subsequent classification sample. Further, when the reaction time ΔT this time is equal to or greater than the state determination threshold value ΔTth (YES in step S206), the vehicle side control device 34 determines that the driver is in a vague state, and sets the notification determination threshold value tth to a normal value. It is changed to a value smaller than the value and set (step S207). After that, the vehicle-side control device 34 performs a learning process described later so that the reaction time ΔT this time is used as a classification sample from the next time onward, described in Paragraph 0063), which is for activating a notification device that issues a warning to a driver (Then, when the reaction time ΔT this time is less than the state determination threshold value ΔTth (NO in step S206), the vehicle side control device 34 determines that the driver is in the normal state, and sets the reaction time ΔT this time to the next time. The learning process described later is performed so that it can be used as a subsequent classification sample. Further, when the reaction time ΔT this time is equal to or greater than the state determination threshold value ΔTth (YES in step S206), the vehicle side control device 34 determines that the driver is in a vague state, and sets the notification determination threshold value tth to a normal value. It is changed to a value smaller than the value and set (step S207). After that, the vehicle-side control device 34 performs a learning process described later so that the reaction time ΔT this time is used as a classification sample from the next time onward, described in Paragraph 0063), to a value that is lower than a normal value when the reaction time ΔT of the driver to a switching of a signal light is equal to or greater than a state determination threshold value tth (inattention state, described in Paragraphs 0063 and 0074). Abe further discloses changing the notification determination threshold value tth to the normal value (In the present embodiment, the normal value of the notification determination threshold value tth can be set to a value larger than the conventional value. That is, in the normal state where the operation is concentrated, the notification timing by the notification device 31 is intentionally delayed compared to the conventional device. This makes it difficult for the driver to be notified of intentional actions while he / she is aware that he / she should be careful about driving. For this reason, the trouble of being notified despite being aware of it is preferably eliminated, described in Paragraph 0074), which is higher than the previous value, when the driver is concentrating on driving (In the present embodiment, the normal value of the notification determination threshold value tth can be set to a value larger than the conventional value. That is, in the normal state where the operation is concentrated, the notification timing by the notification device 31 is intentionally delayed compared to the conventional device. This makes it difficult for the driver to be notified of intentional actions while he / she is aware that he / she should be careful about driving. For this reason, the trouble of being notified despite being aware of it is preferably eliminated, described in Paragraph 0074). 
Thus, given the apparatus of Omi and having the teaching of Abe, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate changing notification based on drivers reaction time disclosed by Abe into the apparatus of Omi, in order to have a dozing alert apparatus mounted on a vehicle for preventing a driver from falling asleep, comprising: a drowsiness level determination unit configured to determine a drowsiness level of the driver; a preliminary alert unit configured to perform a preliminary alert in response to that the drowsiness level is higher than an alert threshold value based on comparing the drowsiness level determined by the drowsiness level determination unit with an alert threshold value; an alert unit configured to perform a main alert that prompts the driver to wake up from drowsiness as necessary after the preliminary alert performed by the preliminary alert unit; a response detection unit configured to detect that the driver has performed a predetermined response operation within a preset time after the preliminary alert is performed by the preliminary alert unit; and a threshold value change unit configured to change the alert threshold value to be higher in response to that the predetermined response operation is detected by the response detection unit, for the obvious motivational reasons of incorporating different conventional and well known system and method for issuing early warning mechanism to a vehicle operator to Abe (Abstract)
As to claim 2, the combination of Omi and Abe as set forth above in claim 1, further Omi discloses wherein: the threshold value change unit is configured to change the alert threshold value in response to that the response detection unit detects a plurality of response operations consecutively (described in Paragraphs 0029-0031).  
As to claim 5, the combination of Omi and Abe as set forth above in claim 1, further Omi discloses wherein: the predetermined response operation by the driver to the preliminary alert includes a predetermined gesture; and the response detection unit is configured to detect whether the predetermined response operation has been performed based on image recognition by the camera (shown in Figure 2 and described in Paragraph 0022).
As to claim 10, the combination of Omi and Abe as set forth above in claim 1, further Omi discloses the apparatus further comprising: a driver identification unit configured to identify the driver, wherein the alert threshold value is set for the identified driver(shown in Figure 2 and described in Paragraph 0022).
As to claim 20, recites an apparatus that parallels the apparatus of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 20. Accordingly, claim 20 is rejected by the combination of Omi and Abe.
Claims 3-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Submitted Prior Art of OMI et al. (U.S. Publication No. 2008/0204256 A1) hereinafter “Omi” in view of the Japanese Prior Art of YOSHI ABE et al. (JP 2008-204056 A) hereinafter “Abe” and further in view of Applicant Submitted Prior Art of KOJIMA (U.S. Patent No. 5,694,116) hereinafter “Kojima”.
As to claim 3, the combination of Omi and Abe as set forth above in claim 1, but the combination does not expressly disclose wherein: the preliminary alert unit is configured to perform the preliminary alert by asking the driver with an output of a speech based on speech data.
Kojima discloses a vehicle operation state monitoring device that poses questions to a driver by voice, detects a degree of wakefulness, and issues a warning (described in Column 5, lines 35-60).
Thus, given the apparatus of Omi as modified by Abe and having the teaching of Kojima, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate questioning a vehicle driver to determined the alertness of the driver disclosed by Kojima into the apparatus of Omi and Abe, in order to have wherein: the preliminary alert unit is configured to perform the preliminary alert by asking the driver with an output of a speech based on speech data, for the obvious motivational reasons of issuing warning to a vehicle operator that  resembles an actual person talking to the operator, which is a desirable feature to the end user.
As to claim 4, the combination of Omi, Abe, and Kojima as set forth above in claim 3, and further having the disclosure of Kojima that discloses a vehicle operation state monitoring device that poses questions to a driver by voice, detects a degree of wakefulness, and issues a warning (described in Column 5, lines 35-60), it would have been obvious to one with ordinary skill in this art at the time of the effective filing date of the claimed invention to further modify the combination of Omi, Abe, and Kojima, in order to have wherein: the speech data is configured to be rewritable, for the same motivational reasons as stated above in claim 3.
As to claim 6, the combination of Omi and Abe as set forth above in claim 1, but the combination does not expressly disclose wherein: the predetermined response operation by the driver to the preliminary alert includes a predetermined speech response; and the response detection unit is configured to detect whether the predetermined response operation has been performed based on recognition of a speech acquired by a microphone.
Kojima discloses a vehicle operation state monitoring device that poses questions to a driver by voice, detects a degree of wakefulness, and issues a warning as well as monitoring oral response of the driver to determine a degree of wakefulness (described in Abstract and Column 5, lines 35-60).
Thus, given the apparatus of Omi as modified by Abe and having the teaching of Kojima, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate oral response of a vehicle driver to determine alertness of a driver disclosed by Kojima into the apparatus of Omi  Abe, in order to have wherein: the predetermined response operation by the driver to the preliminary alert includes a predetermined speech response; and the response detection unit is configured to detect whether the predetermined response operation has been performed based on recognition of a speech acquired by a microphone, for the obvious motivational reasons of issuing warning and obtaining a response from a vehicle operator that  resembles an actual person talking to the operator, which is a desirable feature to the end user.
 As to claim 9, the combination of Omi and Abe as set forth above in claim 1, but the combination does not expressly disclose wherein: the alert unit is configured to perform the main alert that prompts the driver to wake from drowsiness in cooperation with another device mounted on the vehicle.
Kojima discloses a vehicle operation state monitoring device that poses questions to a driver by voice, detects a degree of wakefulness, and issues a warning as well as monitoring oral response of the driver to determine a degree of wakefulness (described in Abstract and Column 5, lines 35-67).
Thus, given the apparatus of Omi as modified by Abe and having the teaching of Kojima, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate oral response and lowering a temperature of a vehicle driver to determine alertness of a driver disclosed by Kojima into the apparatus of Omi and Abe, in order to have wherein: the predetermined response operation by the driver to the preliminary alert includes a predetermined speech response; and the response detection unit is configured to detect whether the .

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim/s.
The following is an examiner’s statement of reasons for allowance:
As to claim 7, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 7, comprising limitations: a random preliminary alert unit configured to perform the preliminary alert randomly in a state where the drowsiness level determined by the drowsiness level determination unit is equal to or less than the alert threshold value, wherein: the threshold value change unit is configured to lower the alert threshold value in response to that the predetermined response operation by the driver is not detected by the response detection unit within a preset time after the preliminary alert performed randomly, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

Reason for Allowance
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 11, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 11, comprising limitations: to perform the preliminary alert randomly in a state where the determined drowsiness level is equal to or less than the alert threshold value, wherein the one or more computers are further configured to lower the alert threshold value in response to that the predetermined response operation by the driver is not detected within a preset time after the randomly performed preliminary alert, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
Claims 12-19 are allowed due to their direct/indirect dependency upon allowable independent claim 11.

Response to Arguments
Applicant's arguments filed February 26, 2021, see, Pages 8-11, regarding pending independent claim 1 and have been fully considered. 
Examiner after reviewing Applicant’s arguments filed on February 26, 2021, The examiner agrees that the secondary reference provided by the examiner as Japanese prior art JP 2008-204056 A by YOSHI ABE et al. was wrongly identified as being supplied by the Applicant of IDS submission. However, as point out by applicant’s argument page 8, third paragraph the cited reference by Yoshi Abe was not listed in Yoshi Abe reference to make it part of the record by supplying of a copy of the reference. Given that the examiner makes the instant Office Action a second Non-Final and has provided a copy of the Yoshi Abe Japanese reference. The copy of the Yoshi Abe reference that is being provided to the Applicant includes an English translation of the Abstract. 
Regarding, Applicant’s agreements on Pages 8-11 that is directed to Omi in view of Abe not disclosing the claimed limitations “a threshold value change unit configured to change the alert threshold value to be higher in response to that the predetermined response operation is detected by the response detection unit.”
Examiner respectfully disagree with Applicant’s arguments, assertion, reason and conclusion because as presented above in the rejection section of the claims Omi discloses the claimed drowsiness level determination unit configured to determine a drowsiness level of the driver, the claimed preliminary alert unit that configured to perform a preliminary alert in response to that the drowsiness level is higher than an alert threshold value based on comparing the drowsiness level determined by the drowsiness level determination unit with the alert threshold value; an alert unit configured to perform a main alert that prompts the driver to wake up from drowsiness as necessary after the preliminary alert performed by the preliminary alert unit; a response detection unit configured to detect that the driver has performed a predetermined response operation within a preset time after the preliminary alert is performed by the preliminary alert unit (control device 5 generates the pre-warning when the sleepiness level of the driver exceeds the warning threshold value. In this way, when the driver is assumed to feel sleepiness, the pre-warning for taking the reaction of the driver can be generated…. Further, for example, the driver makes a predetermined gesture (for example, the driver repeatedly blinks twice, the driver turns its head rightward and leftward, or the driver opens its mouth), it may be alternatively determined that the driver reaction determination portion 52 detects the reaction of the driver. Due to the above, the driver is not always required to perform the response operation to the pre-warning, and still the reaction of the driver to the pre-warning can be detected based on the behavior or the appearance of the driver. Note that, the reaction of the driver to the pre-warning may be alternatively detected based on a biosignal (e.g., a change of a heart rate, a pulse, or a myogenic potential). Also, the driver reaction determination portion 52 determines that a warning (main warning) needs to be given to the driver when it is determined that the driver reaction determination portion 52 does not detect the reaction of the driver to the pre-warning. Thus, the driver reaction determination portion 52 outputs a signal indicating the above need to the sound generation device 6….After the pre-warning is generated to be superimposed on the environment sound, if the reaction of the driver is not detected during a grace period (certain period), the sound generation device 6 receives a signal, which indicates the need of the warning, from the driver reaction determination portion 52. Then, the sound generation device 6 generates the main warning through the speaker 7 upon receiving the signal as shown in FIG. 4. The main warning has frequency characteristic that has a peak at a specific frequency as shown in FIG. 6. In contrast, if the reaction of the driver is detected during the grace period, the main warning is not generated.; described in Paragraphs 0023-0031). And, Abe was introduced to disclose the claimed threshold value change unit configured to change the alert threshold value to be higher in response to that the predetermined response operation is detected by the response detection unit (the normal value of the notification determination threshold value tth can be set to a value larger than the conventional value. That is, in the normal state where the operation is concentrated, the notification timing by the notification device 31 is intentionally delayed compared to the conventional device. This makes it difficult for the driver to be notified of intentional actions while he / she is aware that he / she should be careful about driving. For this reason, the trouble of being notified despite being aware of it is preferably eliminated, described in Paragraph 0074), which is higher than the previous value, when the driver is concentrating on driving (In the present embodiment, the normal value of the notification determination threshold value tth can be set to a value larger than the conventional value. That is, in the normal state where the operation is concentrated, the notification timing by the notification device 31 is intentionally delayed compared to the conventional device. This makes it difficult for the driver to be notified of intentional actions while he / she is aware that he / she should be careful about driving. For this reason, the trouble of being notified despite being aware of it is preferably eliminated, described in Paragraph 0074). Thus, contrary to Applicant’s arguments and as shown above the combination of Omi and Abe discloses the claimed limitation s of independent claim 1.
Pages 8-11 are not directed to the claimed limitations. Applicant’s arguments are directed to what is described in the specification of the instant Application, thus, Applicant is arguing what is not claimed.
Furthermore, given this new opportunity of furnishing with a new Office Action which is a Non-Final the examiner has strengthen the rejection based on the reference of Omi by citing portion of Omi that closely teach and disclose the claimed limitation of independent claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.
U.S. Publication No. 2003/0181822 A1 of Victor, discloses system and method for monitoring the physiological behavior of a driver that includes measuring a physiological variable of a driver, assessing a driver's behavioral parameter on the basis of at least said measured physiological variable, and informing the driver of the assessed driver's behavioral parameter. The measurement of the physiological variable can include measuring a driver's eye movement, measuring a driver's eye-gaze direction, measuring a driver's eye-closure amount, measuring a driver's blinking movement, measuring a driver's head movement, measuring a driver's head position, measuring a driver's head orientation, measuring driver's movable facial features, and measuring a driver's facial temperature image.
 2010/0214087 A1 of Nakagoshi et al, discloses an anti -drowsing device includes: an ECU that outputs a warning via a buzzer when a collision possibility between a preceding object and the vehicle is detected; a warning control ECU that establishes an early-warning mode in which a warning is output earlier from that used in a normal mode; and a driver monitor camera and a driver monitor ECU that monitors a driver's eyes. The warning control ECU establishes the early-warning mode when the eye-closing period of the driver becomes equal to or greater than a first threshold value, and thereafter maintains the early-warning mode until the eye-closing period of the driver falls below a second threshold value.
U.S. Publication No. 2016/0297449 A1 of Na, discloses an apparatus and method for controlling a vehicle are disclosed. A method for controlling a vehicle by monitoring a driver's state includes: a region setting step for establishing a first steering control region, a first steering warning region, a braking control region, and a first braking warning region of the vehicle; a driver state decision step for determining the driver state by monitoring a state of the driver; and a region resetting step for including, if the driver state is in an abnormal state in the driver state decision step, resetting a first steering control region of the vehicle, a first steering warning region, and a first braking warning region in the region setting region, and thus setting a second steering control region, a second steering warning region, and a second braking warning region.



Correspondence                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
/SISAY YACOB/						June 14, 2021			Primary Examiner, Art Unit 2685